DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 11-17, 25-42 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/08/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

RE Claims 31-42, Independent claims 31 and 39 recite the limitation "the UL index field" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 11-17, 25-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art teaches of scheduling UL data channel and HARQ resources based on UL-to-DL resource ratios (See Nguyen, Yin) as well as determining DAI usage in DCI based on transmission in common search space or UE-specific search space (See CATT, Papasakellariou, Gao).

	However, prior art does not specifically disclose, nor It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving first downlink (DL) control information (DCI) for scheduling resources in time in a system frame for transmission of one or more uplink (UL) data channels and hybrid automatic request (HARQ) signaling for acknowledging whether one or more DL data channels have been successfully decoded, wherein: the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using a UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame, the first DCI comprises an UL index field; the first DCI does not comprise a DL assignment index (DAI) field if the DCI is transmitted in a common search space; and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space; generating the one or more UL data channels and the HARQ signaling assuming that more than one DL data channels are not scheduled in multiple subframes associated with the subframe where the HARQ signaling takes place; and transmitting the one or more UL data channels and the HARQ signaling using the scheduled resources and in accordance with the TDD subframe configuration”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. (US# 2016/0044638), Papasakellariou et al. (US# 2016/0100422).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477